If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
               revision until final publication in the Michigan Appeals Reports.




                       STATE OF MICHIGAN

                        COURT OF APPEALS



HAZIM GULLA, IKHALAS GULLA, HEATHER                             UNPUBLISHED
GULLA, HOLLY GULLA, HEIDI GULLA,                                January 24, 2019
DARRELL DAVIS, BARBARA DAVIS, ELISA
KLINE, MASON KLINE, ELIZABETH
EBERHARDT, JIMMY JAMES, LAROSA E.
PATRICK, HELEN CHAPMAN, DAMARIUS
CHAPMAN, SADE CHAPMAN, DIONTE
CHAPMAN, TAJUANA CHAPMAN,
TASHIANA CHAPMAN, KYEIRA HOWELL,
LASHONDA JONES, DOROTHY CHAPMAN,
individually and as conservator of ESTATE OF
LULA PEARL ATKINS-NELSON, SHAMIYA
CHAPMAN, DUQUAN CHAPMAN, HARRY
CHAPMAN, MICHAEL LYMON, DEBORAH
CHAPMAN-MARSHALL, FREDERICK
MARSHALL, ESSIE CHAPMAN, INEZ MARIE
WALKER, RONNIE L. WALKER, SHAWANA
M. WALKER, STEVEN W. REDMOND,
JEROME CHAPMAN, JEANETTE CHAPMAN,
MAURICE CHAPMAN, MAY J. CHAPMAN,
JOHN W. CHAPMAN, BOBBIE RODGERS,
HENRY C. BIGGS, RENITA M. COLEMAN,
MELEISA A. BETTS, ANGELA PRICE,
D’ANNA N. PRICE, AA’NIYAH EVANS,
ARTAYAH PRICE, BOBBY DEAN GRACE,
TERRY GRAVELLE, MARILYN DONEY-
GRAVELLE, ANGELINA DONEY, ANNE M.
HICKS, JOSHUA HICKS, LAQUANTUS
CARDELL, RAVEN NEAL, ROMERO
CARDWELL, SIRQRON CARDWELL,
KATHLEEN CLIFTON, CARLTON BUTLER,
DANIEL CLIFTON, DEBBIE MITCHELL-
BUTLER, MAGNOLIA YOUNGER, RYAN
YOUNGER, GOWON YOUNGER, TIESHA
TAYLOR, DAMARRION E. TAYLOR,
MARIAH A. TAYLOR, KANIYA TAYLOR, and
PAULA BROWN,
            Plaintiffs-Appellants,

v                                          No. 340017
                                           Court of Claims
STATE OF MICHIGAN, GOVERNOR,               LC No. 16-000298-MZ
DEPARTMENT OF ENVIRONMENTAL
QUALITY, DEPARTMENT OF HEALTH AND
HUMAN SERVICES, EDWARD KURTZ,
DARNELL EARLEY, and JERRY AMBROSE,

            Defendants-Appellees,
and

DAN WYANT,

            Defendant.


LAWRENCE WASHINGTON, JR., individually
and next friend of TAYLOR WASHINGTON,
minor, MORGAN WASHINGTON, minor,
CHLOE WASHINGTON, minor, MADISON
WASHINGTON, minor, and LAWRENCE
WASHINGTON, minor, AARON SWINGER,
ANGELA WAY, and CONNIE MCNEAL,

            Plaintiffs-Appellants,

v                                          No. 340275
                                           Court of Claims
GOVERNOR, STATE OF MICHIGAN,               LC No. 16-000300-MM
DEPARTMENT OF ENVIRONMENTAL
QUALITY, DEPARTMENT OF HEALTH AND
HUMAN SERVICES, DARNELL EARLEY,
GERALD AMBROSE, and MIKE BROWN,

            Defendants-Appellees,
and

ED KURTZ,

            Defendant.




                                     -2-
HAZIM GULLA, IKHALAS GULLA, HEATHER
GULLA, HOLLY GULLA, HEIDI GULLA,
DARRELL DAVIS, BARBARA DAVIS, ELISA
KLINE, MASON KLINE, ELIZABETH
EBERHARDT, JIMMY JAMES, LAROSA E.
PATRICK, HELEN CHAPMAN, DAMARIUS
CHAPMAN, SADE CHAPMAN, DIONTE
CHAPMAN, TAJUANA CHAPMAN,
TASHIANA CHAPMAN, KYEIRA HOWELL,
LASHONDA JONES, DOROTHY CHAPMAN,
individually and as conservator of ESTATE OF
LULA PEARL ATKINS-NELSON, SHAMIYA
CHAPMAN, DUQUAN CHAPMAN, HARRY
CHAPMAN, MICHAEL LYMON, DEBORAH
CHAPMAN-MARSHALL, FREDERICK
MARSHALL, ESSIE CHAPMAN, INEZ MARIE
WALKER, RONNIE L. WALKER, SHAWANA
M. WALKER, STEVEN W. REDMOND,
JEROME CHAPMAN, JEANETTE CHAPMAN,
MAURICE CHAPMAN, MAY J. CHAPMAN,
JOHN W. CHAPMAN, BOBBIE RODGERS,
HENRY C. BIGGS, RENITA M. COLEMAN,
MELEISA A. BETTS, ANGELA PRICE,
D’ANNA N. PRICE, AA’NIYAH EVANS,
ARTAYAH PRICE, BOBBY DEAN GRACE,
TERRY GRAVELLE, MARILYN DONEY-
GRAVELLE, ANGELINA DONEY, ANNE M.
HICKS, JOSHUA HICKS, LAQUANTUS
CARDELL, RAVEN NEAL, ROMERO
CARDWELL, SIRQRON CARDWELL,
KATHLEEN CLIFTON, CARLTON BUTLER,
DANIEL CLIFTON, DEBBIE MITCHELL-
BUTLER, MAGNOLIA YOUNGER, RYAN
YOUNGER, GOWON YOUNGER, TIESHA
TAYLOR, DAMARRION E. TAYLOR,
MARIAH A. TAYLOR, KANIYA TAYLOR, and
PAULA BROWN,


            Plaintiffs-Appellees,

v                                              No. 340458
                                               Court of Claims
STATE OF MICHIGAN, GOVERNOR,                   LC No. 16-00298-MZ
DEPARTMENT OF ENVIRONMENTAL
QUALITY, and DEPARTMENT OF HEALTH

                                        -3-
AND HUMAN SERVICES,

               Defendants-Appellants,
and

EDWARD KURTZ, DARNELL EARLEY,
JERRY AMBROSE, and DAN WYANT,

               Defendants.



LAWRENCE WASHINGTON, JR., individually
and next friend of TAYLOR WASHINGTON,
minor, MORGAN WASHINGTON, minor,
CHLOE WASHINGTON, minor, MADISON
WASHINGTON, minor, and LAWRENCE
WASHINGTON, minor, AARON SWINGER,
ANGELA WAY, and CONNIE MCNEAL,

               Plaintiffs-Appellees-Cross-
               Appellants,

v                                                                  No. 340890
                                                                   Court of Claims
GOVERNOR, STATE OF MICHIGAN,                                       LC No. 16-000300-MM
DEPARTMENT OF ENVIRONMENTAL
QUALITY, and DEPARTMENT OF HEALTH
AND HUMAN SERVICES,

               Defendants-Appellants-Cross-
               Appellees,
and

DARNELL EARLEY, GERALD AMBROSE,
MIKE BROWN and ED KURTZ,

               Defendants.


Before: Servitto, P.J., and K. F. KELLY, and SHAPIRO, JJ.

K. F. KELLY, J. (concurring).

       I concur in the result only.

                                                            /s/ Kirsten Frank Kelly

                                              -4-